EXAMINER’S AMENDMENT
The application has been amended as follows: 

Claim 1:
A method for setting a device identifier, comprising: obtaining a first APP (Application) list of a target device; performing matching between the first APP list and each of a plurality of second APP lists to determine a number of identical APPs in both the first APP list and each of the second APP lists; determining whether the determined number of identical APPs reaches a pre-set threshold, wherein the pre-set threshold is an optimal threshold obtained by: conducting a paired comparison of APP quantities in the second APP lists to obtain 

Claim 9:
	An apparatus for setting a device identifier, the apparatus
comprising a processor and a non-transitory computer-readable storage medium storing

	obtaining a first APP (Application) list of a target device;
performing matching between the first APP list and each of a plurality of second APP
lists to determine a number of identical APPs in both the first APP list and each of the second APP lists; determining whether the determined number of identical APPs reaches a pre-set threshold, wherein the pre-set threshold is an optimal threshold obtained by: conducting a paired comparison of APP quantities in the second APP lists to obtain 

Claim 17:
	A non-transitory computer-readable storage medium storing
instructions that, when executed by a processor, cause the processor to perform operations comprising: obtaining a first APP (Application) list of a target device;  performing matching between the first APP list and each of a plurality of second APP


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452